DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2008/0151048 A1) in view of Wu et al. (US Patent No. 11,469,275 B2).
In considering claim 1, Watanabe et al. discloses all the claimed subject matter, note 1) the claimed a light collector comprising: a camera unit having a camera is met by the external camera 13 (Fig. 1, page 2, paragraph #0037 to paragraph #0045), 2) the claimed a window unit having a window is met by the door of the vehicle (Fig. 1, page 2, paragraph #0037 to paragraph #0045), 3) the claimed an optical unit that controls a path of light received from the window unit is met by the door mirror (i.e., side mirrors) 16 (Fig. 1, page 2, paragraph #0037 to paragraph #0045), and 4) the claimed a transparent display panel comprising: at least one pixel area that displays an image based on an image captured by the camera unit is met by the display 15 (Fig. 1, page 2, paragraph #0037 to paragraph #0045). However, Watanabe et al. explicitly does not disclose the claimed at least one transmissive area that displays an image received from the optical unit. 
Wu et al. teach that the display panel includes a display area 01 and a border area 02. The display area 01 includes an optical component arrangement region 011 and a non-optical component arrangement region 012. The optical component arrangement region 011 includes: a light-blocking region 1 and a plurality of light-transmitting region units 2 distributed in rows and columns (Fig. 1, col. 3, lines 24-59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display panel as taught by Wu et al. into Watanabe et al.’ system in order to display additional information along with the video signal.
In considering claim 2, the claimed wherein the window unit is closed when the camera unit is operated and is open when the camera unit is not operated is met by the door of the vehicle and the external camera 13 (Fig. 1, page 2, paragraph #0037 to paragraph #0045 of Watanabe et al.).  
In considering claim 9, the claimed further comprising a display driver that drives the at least one pixel area based on image data captured by the camera unit is met by the monitor (i.e., a display unit) 15 (Fig. 1, page 2, paragraph #0037 to paragraph #0045 of Watanabe et al.).  
Claim 15 is rejected for the same reason as discussed in claim 1 above and further the claimed a vehicle comprising: a side door; and a display device that displays images on an outside of the side door of the vehicle is met by the door of the vehicle and the monitor (i.e., a display unit) 15 (Fig. 1, page 2, paragraph #0037 to paragraph #0045 of Watanabe et al.).
Claim 19 is rejected for the same reason as discussed in claim 2 above.
Allowable Subject Matter
4.	Claims 3-8, 10-14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kwon (US Patent No. 9,242,603 B2) discloses control method for around view stop mode.
	Kim et al. (US Patent No. 10,414,328 B2) disclose lamp for vehicle and vehicle comprising the same.
	Harter, Jr. et al. (US Patent No. 7,432,800 B2) disclose adaptive lighting display for vehicle collision warning.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 14, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422